October 27, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
   SHARON ANN ZENNER AND STUART ANDREW ZENNER, Appellants

NO. 14-16-00725-CV                          V.

  MARY DIMATARIS, INDEPENDENT EXECUTRIX OF THE ESTATE OF
          MARVIN HENRY KLUTTZ, DECEASED, Appellee
              ________________________________

       Today the Court heard its own motion to dismiss the appeal from the order
signed by the court below on June 28, 2016. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Sharon Ann Zenner and Stuart Andrew Zenner.

      We further order this decision certified below for observance.